PER CURIAM.
Appellant, Harry Ferguson, appeals his convictions of attempted first degree murder, grand theft auto and attempted robbery (of money) with a deadly weapon.
We find no error in the trial court’s refusal, mid-trial, to allow appellant to represent himself, nor do we find support for appellant’s claim of ineffectiveness of trial counsel. As to these issues we affirm.
Appellant was charged in a three-count information with attempted murder, attempted robbery of a motor vehicle with a firearm, and grand theft auto. While there are refer-enees in the record to a “Count IV” upon which appellant’s conviction of attempted robbery of money with a deadly weapon would have rested, we find no such count in the information. Appellant has thus been convicted of a crime not charged. This is impermissible. Rose v. State, 507 So.2d 630 (Fla. 5th DCA 1987) (extensive citations omitted). See also, In Interest of C.T., 582 So.2d 1245 (Fla. 4th DCA 1991). We therefore reverse appellant’s conviction based upon this nonexistent count.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, POLEN and STEVENSON, JJ., concur.